                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

DEMETRIUS CRUTCHFIELD                                                       PLAINTIFF


V.                         CASE NO. 3:19-CV-277-DPM-BD

ANTHONY CARTER, et al.                                                   DEFENDANTS

                                        ORDER

      The Clerk of Court is directed to update the docket sheet to include corrections to

the following names of Defendants, pursuant to their recent Answers: Anthony, Doctor,

to Anthony Carter, Nurse; Trowbridge to Jamie Townbridge; T. Huggin to Terrin

Huggins; Johnson to Kim Johnson; Lisa Hubble to Alyssa Hubble; and Tate to Cate.

      Counsel for the County Defendants is directed to file a response to this Order

within 30 days updating the full names of Defendants Sgt. Johnson, Harris, Ford, Cate

and Gibson.

      IT IS SO ORDERED, this 21st day of January, 2020.


                                         __________________________________
                                         UNITED STATES MAGISTRATE JUDGE
